Citation Nr: 0422106	
Decision Date: 08/12/04    Archive Date: 08/20/04

DOCKET NO.  03-02 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to an increased (compensable) rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to June 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 RO decision that denied an 
increased (compensable) rating for the veteran's service-
connected bilateral hearing loss.  In April 2004, a hearing 
was conducted before the undersigned member of the Board.

FINDING OF FACT

The veteran's bilateral hearing loss is currently manifested 
by Level X hearing in the right ear and Level XI hearing in 
the left ear.


CONCLUSION OF LAW

Affording the veteran the benefit of the doubt, the criteria 
for a 90 percent rating for bilateral hearing loss has been 
met. 38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 4.85, 4.86 Diagnostic Code 6100 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from June 1968 
to June 1970, including service in the Republic of Vietnam.  
A review of his report of separation, Form DD 214, revealed 
that he was awarded a Combat Infantryman's Badge.

The RO granted service connection at a noncompensable level 
for bilateral hearing loss, effective in June 1970.

In January 2001, the veteran filed his current claim seeking 
an increased disability evaluation for bilateral hearing 
loss.  Attached to his claim was the report of a VA 
audiological examination, performed in November 2000.  This 
audiological evaluation noted pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
65
75
80
LEFT
15
15
30
70
70

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 84 percent in the left ear.

In April 2001, a VA audiological examination was conducted.  
This audiological evaluation noted pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
60
75
80
LEFT
10
15
30
70
70

Speech audiometry revealed speech recognition ability of 76 
percent in the right ear and of 92 percent in the left ear.

In support of his claim, the veteran submitted a private 
audiological evaluation performed in December 2002.  The 
report of this evaluation, which was not properly scored for 
VA rating purposes, noted findings of asymmetric 
sensorineural hearing loss.  It also noted that the veteran's 
speech discrimination was so poor that amplification may just 
make speech louder and more distorted.  

The report from a private otolaryngologist, dated in January 
2003, noted an assessment of progressive sensorineural 
hearing loss, significant asymmetry right greater than left 
with associated bilateral tinnitus.  The examiner recommended 
an MRI scan with Gadolinium to rule out retrocochlear 
pathology.

A second VA audiological evaluation was conducted in March 
2003.  This audiological evaluation revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
60
85
95
105
LEFT
50
70
90
100
110

Speech audiometry revealed speech recognition ability of 36 
percent in the right ear and of 16 percent in the left ear.  
The VA examiner noted a diagnosis of moderately-severe to 
profound sensorineural hearing loss in the right ear and 
moderate to profound sensorineural hearing loss in the left 
ear.  The examiner also noted that a medical follow-up was 
necessary to resolve from a medical standpoint if the shift 
in his hearing threshold levels is organic or nonorganic.  

A follow-up hearing examination, scheduled for the veteran by 
the RO in March 2003, was cancelled at his request.

In April 2004, a hearing was conducted before the Board.  At 
the hearing, the veteran testified that his hearing loss has 
continued to worsen over the past couple years.  He reported 
that he had an MRI performed on his ears since his March 2003 
VA examination.  His testimony was credible.  At the hearing, 
he submitted a statement from J. Salata, M.D., FACS, dated in 
July 2003, noting that an MRI of the internal auditory canals 
had been performed to evaluate his asymmetric sensorineural 
hearing loss, and the findings were normal.  The veteran 
waived RO consideration of this newly submitted evidence.

II.  Analysis

The veteran contends that his service-connected bilateral 
hearing loss warrants a higher (compensable) rating.  He 
contends that his hearing acuity has significantly worsened 
over the past couple years.

Through correspondence, the rating decision, the statement of 
the case, supplemental statements of the case, and the 
hearing conducted before the Board, the veteran has been 
notified with regard to the evidence necessary to 
substantiate this claim, and of his and the VA's respective 
duties to obtain evidence.  All pertinent identified medical 
records have been obtained, and VA examinations have been 
provided.  The Board finds that the notice and duty to assist 
provisions of the law have been satisfied.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.

Disability ratings are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

The basic method of rating bilateral hearing loss is based on 
examination results including a controlled speech 
discrimination test (Maryland CNC), and a puretone audiometry 
test of puretone decibel thresholds at 1000, 2000, 3000, and 
4000 Hertz, with an average puretone threshold obtained by 
dividing these thresholds by four.  Once these test results 
have been obtained, they are applied to tables of the rating 
schedule in order to derive the percentage rating to be 
assigned.  38 C.F.R. § 4.85.

Exceptional patterns of hearing impairment are evaluated 
under the provisions of 38 C.F.R. § 4.86, which provide, as 
follows:

(a) When the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral. Each ear will be evaluated separately.

(b) When the pure tone threshold is 30 decibels or less at 
1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral. That numeral will 
then be elevated to the next higher Roman numeral. Each ear 
will be evaluated separately.

38 C.F.R. § 4.86, references Table VIa, which reflects the 
schedular criteria contained in Table VI without 
consideration of the results of controlled speech 
discrimination tests. See 38 C.F.R. § 4.85(h), Table VIa.

The veteran's most recent VA audiological examination, 
performed in March 2003, revealed right ear decibel 
thresholds of 60, 85, 95, and 105 at the respective 
frequencies of 1000, 2000, 3000, and 4000 hertz; the average 
decibel threshold for these frequencies was 86.  As to the 
left ear, the decibel thresholds for these frequencies were, 
respectively, 70, 90, 100, and 110; the average decibel 
threshold for these frequencies was 92.  The examination 
noted speech recognition ability of 36 percent in the right 
ear and 16 percent in the left ear.  Applying this 
information to the tables of the rating schedule indicates 
the veteran has Level X hearing in the right ear, and Level 
XI in the left ear, and such warrants a 90 percent rating for 
bilateral hearing loss under Diagnostic Code 6100.  Although 
the findings in his March 2003 VA examination meet the 
requirements of an exceptional pattern of hearing under 
38 C.F.R. § 4.86, application of the Table VIA does not 
result in a higher disability rating Level VII hearing in the 
right ear and Level IX in the left ear). See 38 C.F.R. § 
4.85, Table VIA.

Although a follow-up examination was properly requested by 
the RO, and cancelled by the veteran, he did subsequently 
undergo a private MRI examination of his internal auditory 
canals in July 2003, which revealed normal findings.

The Board notes that the claims folder contains a private 
audiological examination, but it is in the form of graphs and 
charts, and do not contain sufficient detail for rating 
purposes.  See Kelly v. Brown, 7 Vet. App. 471 (1995).

Under these circumstances, the Board concludes that the 
veteran's service-connected bilateral hearing loss meets the 
criteria for a 90 percent rating.  Affording the veteran the 
benefit of the doubt (see 38 U.S.C.A. § 5197(b); 38 C.F.R. § 
3.102; and Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990)), the Board finds that the criteria for the 90 percent 
evaluation have been met.


ORDER

A 90 percent rating for bilateral hearing loss is granted, 
subject to the law and regulations government the payment of 
monetary benefits.


	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



